Citation Nr: 1021100	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  07-17 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to an increased evaluation for a deviated 
nasal septum, currently rated as noncompensable.  

2.  Entitlement to service connection for human 
immunodeficiency virus (HIV) infection.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant had active service from August 1980 to May 
1983.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.

A videoconference hearing before the undersigned Acting 
Veterans Law Judge was held in January 2010.  A transcript 
of the hearing has been associated with the claim file.  


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the 
appellant's deviated nasal septum has not manifested by 50 
percent obstruction of the nasal passage on both sides or 
complete obstruction on one side, scarring, loss of part 
of the nose, or deformity.

2.  HIV infection is not shown to be present in-service, 
or until many years after separation from service, and 
there is no persuasive medical evidence etiologically 
linking this condition to military service.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for a deviated 
nasal septum have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, and 4.97, 
Code 6502 (2009).

2.  The criteria for service connection for HIV have not 
been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to 
all elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective 
date of the disability.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an 
effective date for the award of benefits will be assigned 
if service connection is awarded.  Id. at 486.

VCAA notice must be provided prior to an initial 
unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Where complete notice 
is not timely accomplished, such error may be cured by 
issuance of a fully compliant notice, followed by 
readjudication of the claim.  See Mayfield, 444 F.3d 1328 
(Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as a statement of the case or supplemental statement 
of the case, is sufficient to cure a timing defect).

In this case, notice letters dated in February 2006 and 
July 2006 provided information as to what evidence was 
required to substantiate the claim and of the division of 
responsibilities between VA and a claimant in developing 
an appeal.  Moreover, the July 2006 letter informed the 
appellant of what type of information and evidence was 
needed to establish a disability rating and effective 
date.  Accordingly, no further development is required 
with respect to the duty to notify.

Next, VA has a duty to assist the appellant in the 
development of the claim.  This duty includes assisting 
him in the procurement of service treatment records and 
pertinent treatment records and providing an examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  The claims file contains the 
appellant's post-service reports of VA treatment and 
examination.  The VA examinations were adequate in that 
the examiner reviewed the claim file, reported accurate 
history, and provided opinions with rationale.  Moreover, 
the appellant's statements in support of the claim are of 
record.  The Board has carefully reviewed such statements 
and concludes that no available outstanding evidence has 
been identified.  The Board has also perused the medical 
records for references to additional treatment reports not 
of record, but has found nothing to suggest that there is 
any outstanding evidence with respect to the appellant's 
claim.

For the above reasons, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist 
the appellant in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Legal Criteria and Analysis

Increased rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average 
impairment of earning capacity.  Individual disabilities 
are assigned separate diagnostic codes. See 38 C.F.R. § 
4.1.  In addition, where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7 (2009).  In determining whether a claimed 
benefit is warranted, VA must determine whether the 
evidence supports the claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether 
the preponderance of the evidence is against the claim, in 
which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Separate ratings can be assigned for separate periods of 
time, based on the facts found.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  Reasonable doubt as to the degree 
of disability will be resolved in the veteran's favor.  38 
C.F.R. § 4.3.

Throughout the rating period on appeal, the appellant has 
been assigned a noncompensable rating for a nasal 
disability pursuant to Diagnostic Code 6502.  Under that 
Code section, deviation of the nasal septum is rated as 10 
percent disabling, the maximum available benefit, where 
the evidence shows a 50-percent obstruction of the nasal 
passage on both sides or complete obstruction on one side.  
38 C.F.R. § 4.97.

In this case, the claim for an increased evaluation was 
received in December 2004.

A VA examination report of March 2003 notes the appellant 
reported that he injured his nose in service and underwent 
a septoplasty.  He further reported that since that time, 
he had experienced constant nasal congestion with 
interference with breathing through his nose accompanied 
by frequent bloody noses over the years.  He reported that 
approximately every three months he experiences a purulent 
discharge with maxillary pressure and pain.  His only 
current medication for his condition is saline nasal spray 
which he uses daily and another nasal spray.  He denied 
dyspnea at rest or on exertion and speech impairment.  He 
also denied any periods of incapacitation since his 
surgery in 1981.  Physical examination revealed 
essentially normal ears and eyes.  The nose was 60 percent 
obstructed on the left and 30 percent obstructed on the 
right.  The nasal mucosa was pink and there was no 
discharge or crusting.  Sinuses were tender to palpation 
of the maxillary sinuses.  The oropharynx was clear.  
There was no lymphadenopathy in the neck.  Lungs were 
clear to auscultation and percussion bilaterally.  X-rays 
showed normal nasal bones.  

Upon VA examination in November 2004, the appellant 
reported persistent nasal congestion with interference 
with breathing through his nose.  On occasion he would 
also have frequent epistaxis.  He reported that he was 
able to control the bleeding within five minutes of onset.  
He also reported that about every three months he 
experienced a maxillary sinus infection.  He treated his 
condition with a daily spray of saline solution and 
Fluticasone nasal inhaler.  When he developed a sinus 
infection he would be treated with antibiotics.  He 
reported that sinus problems occurred twice a year.  He 
denied any allergies, dyspnea at rest or on exertion, and 
speech impairment.  He further denied any periods of 
incapacitation requiring bed rest or hospitalization 
within the past five years.  He denied nay purulent 
discharge.  He reported pain associated with his maxillary 
sinus infection which responds to over the counter 
medication.  

Physical examination in November 2004 showed that the 
appellant's head, eyes, ears, nose and throat were 
normocephalic.  Pupils were equally reactive to light and 
accommodation.  Extraocular muscles were intact and his 
ears were essentially within normal limits.  The sinuses 
did not have tenderness along the frontal and positive 
tenderness in maxillary sinus regions.  There was 50 
percent obstruction in the left nostril and approximately 
25 percent in the right nostril.  The nostrils were 
slightly erythematous.  There was no discharge or 
crusting.  The throat showed that the oropharynx was 
within normal limits.  The neck showed no lymphadenopathy 
or tenderness, and the lungs were clear, with no evidence 
of rales or crackles.  The examiner noted that a November 
2004 CT scan showed mucoperiosteal thickening in the 
ethmoid, sphenoid and maxillary sinuses bilaterally.  Post 
surgical changes were present involving the right middle 
turbinate.  The left osteomeatal unit was opacified.  The 
frontal sinuses were well aerated.  No destructive 
features were suggested.  The examiner noted that the 
claim file was not available for review but that medical 
records were reviewed prior to the examination.  

VA outpatient treatment records of October 2005 show the 
appellant sought treatment for constant rhinitis.    

At an August 2006 VA examination, the appellant reported 
that the condition of his nose had not improved since his 
septoplasty in 1982.  He reported his sinus condition 
exists all year round.  He complained of interference of 
breathing through his nose, mostly to the left nostril, 
which did not cause him any shortness of breath.  He 
denied having any purulent discharge but complained of 
frequent nose congestion with some nasal discharge that 
was sometimes greenish in coloration.  He denied having 
any speech impairment and denied receiving any medical 
treatment for his condition.  He reported that the 
condition did not incapacitate him.  He reported frequent 
headaches which happen daily, every day.  He reported the 
pain associated with the headaches is the worst possible 
pain and requires him to take a nap for 2-3 hours for 
relief.  He complained of frequent nasal bleeding and 
whenever he starts running, he feels pain on the left side 
of his face.  He also complained of frequent swimmer's ear 
infection, redness in his eyes and occasional left ear 
pain.  

Objectively, examination revealed that the appellant's 
pupils were equal and reactive to light and accommodation; 
nasal mucosa was pink with only some mild crusting in the 
right nostril.  There was no nasal obstruction.  Some 
nasal polyps were noticed in the posterior aspect of the 
nose, but there was no nasal obstruction seen at the time.  
There was some tenderness to deep palpation on both 
pranasal sinus areas.  There was no gross nasal septum 
deviation noted.  The neck was supple and there was no 
jugular vein distention and no bruits.  Breath sounds were 
diminished to both lungs.  There was no wheezing or 
rhonchus heard.  X-rays of August 2006 showed no interval 
bony change and no evidence of nasal bone deformity.  
There appeared to be an increase in fluid and/or 
mucoperiosteal thickening of the left maxillary sinus.  
The diagnosis was nasal septum deviation, resolved.  

VA outpatient treatment records dated in November 2006 
note a diagnosis of chronic sinusitis.  Records in 
February 2007 show the appellant reported vertigo.  It was 
noted the vertigo was probably due to congestion.  

At a January 2008 VA examination the appellant reported 
nasal congestion every day with daily nosebleeds.  He 
denied any shortness of breath and reported his congestion 
causes some interference with his breathing.  He further 
reported frequent nasal discharge from mucoid cloudy to 
greenish material.  He had no speech impairment and had 
never been hospitalized due to this condition.  He 
complained of frequent headaches.  Physical examination 
revealed no obvious deviation of the septum.  His right 
nostril was smaller than his left.  He had turbinates that 
were mildly enlarged bilaterally.  He had no inflammation 
of the nasal mucosa.  He had a small amount of cloudy 
mucus discharge.  There was no evidence of bloody 
discharge and no evidence of bleeding points.  The 
diagnosis was deviated nasal septum, resolved.  

At his January 2010 videoconference hearing the appellant 
testified that he had headaches and nosebleeds as a result 
of his deviated nasal septum.  The nosebleeds were 
primarily on the left side.  He further testified he had 
problems breathing when he had the nosebleeds and that he 
used different nasal sprays.  

The Board finds that the appellant is not entitled to a 
compensable rating for a deviated nasal septum under 
Diagnostic Code 6502 as the competent evidence does not 
show a 50 percent obstruction of the nasal passage on both 
sides or complete obstruction on one side.  During the 
rating period on appeal, the objective medical evidence 
shows that the appellant's deviated nasal septum was 
manifested, at its worst, by no more than a 60 percent 
obstruction of one side of the nose, with 30 percent 
obstruction on the other side.  The Board recognizes that 
the appellant testified that he experiences daily nose 
obstruction and difficulty in breathing.  The appellant is 
competent to so state.  See Layno v. Brown, 6 Vet. App. 
465 (1994).  However, the objective competent medical 
evidence showed no more than a 60 percent obstruction on 
one side with no more than 30 percent obstruction on the 
other side.  Indeed, during the most recent VA 
examinations in August 2006 and January 2008, the 
examiners found no obstruction.  Accordingly, the Board 
finds that a compensable rating for a nasal disability is 
not warranted.

The Board has considered other potentially applicable 
diagnostic codes including Diagnostic Code 6504, which 
concerns scars of the nose or loss of part of the nose.  
Under Diagnostic Code 6504, a 10 percent rating may be 
assigned if there is loss of part of one ala, or other 
obvious disfigurement; or a 30 percent rating if the 
scarring or loss of part of the nose results in exposure 
of both nasal passages.  Here, the evidence of record does 
not show external scarring, loss of part of the nose, or 
any disfigurement.  Therefore, there is no appropriate 
basis for rating the disability under Diagnostic Code 
6504. 38 C.F.R. § 4.97.  There are no other relevant 
diagnostic codes for consideration.

The Board has also contemplated whether the schedular 
evaluation is inadequate, thus requiring that the RO refer 
a claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of "an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the 
service-connected disability or disabilities." 38 C.F.R. § 
3.321(b)(1) (2009); Barringer v. Peake, 22 Vet. App. 242, 
243-44 (2008) (noting that the issue of an extraschedular 
rating is a component of a claim for an increased rating 
and referral for consideration must be addressed either 
when raised by the Veteran or reasonably raised by the 
record)

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or 
unusual disability picture with marked interference with 
employment or frequent periods of hospitalization that 
render impractical the application of the regular 
schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 
(1996). 

An exceptional or unusual disability picture occurs where 
the diagnostic criteria do not reasonably describe or 
contemplate the severity and symptomatology of the 
Veteran's service-connected disability. Thun v. Peake, 22 
Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, 
then the Board must consider whether the disability 
picture exhibits other factors such as marked interference 
with employment and frequent periods of hospitalization. 
Id. at 115-116. When those two elements are met, the 
appeal must be referred for consideration of the 
assignment of an extraschedular rating. Otherwise, the 
schedular evaluation is adequate, and referral is not 
required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 
116.

In this case, the schedular evaluation in this case is not 
inadequate. An evaluation in excess of that assigned is 
provided for certain manifestations of the service-
connected disability at issue, but the medical evidence 
reflects that those manifestations are not present in this 
case. Additionally, the diagnostic criteria adequately 
describes the severity and symptomatology of the Veteran's 
disorder. Moreover, the evidence does not demonstrate 
other related factors.  Other than his nasal surgery, the 
Veteran has not required frequent hospitalization due to 
service-connected disorders.  Moreover, marked 
interference with employment has not been shown. In the 
absence of any additional factors, the RO's failure to 
consider or to refer this issue for consideration of an 
extraschedular rating was not prejudicial.

Finally, consideration has been given to "staged ratings" 
(different percentage ratings for different periods of 
time since the effective date of service connection).  
Fenderson v. West, 12 Vet. App. 119 (1999).  However, the 
Board finds that staged ratings are not indicated in the 
present case, as the Board finds the appellant's deviated 
nasal septum disability has not significantly changed 
during the appeal period.  As the preponderance of the 
evidence is against the claim for an increased rating, the 
"benefit-of-the-doubt" rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection

The appellant contends that he was exposed to HIV while 
undergoing a surgical procedure, septoplasty, in service.  
Service treatment records show that the appellant 
underwent a septoplasty on April 16, 1981.  On April 27, 
1981, he was treated for a nosebleed which was noted to be 
possibly caused by irritation.  On April 28, 1981, the 
appellant was noted to be healing well from the 
septoplasty.  The record does not reflect that the 
appellant ever required a blood transfusion during the 
surgical procedure, or due to his nosebleed.

With respect to HIV, the appellant's service treatment 
records are silent for any complaints or findings 
indicative of the presence of an immune deficiency 
disorder.  

The available post-service medical records first show 
positive tests for HIV in 2005, more than two decades 
after separation from service.  VA outpatient treatment 
records dated in February 2006 show the appellant to be 
AIDS stable.  A February 2007 VA record notes that his HIV 
was controlled.  

The Board notes that the absence of evidence of a chronic 
disability in the service treatment records or of 
persistent symptoms of a disability between separation 
from service along with the first evidence of a disability 
many years later constitutes negative evidence tending to 
disprove the assertion that the appellant's HIV infection 
had its onset during service.  See Forshey v. West, 12 
Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting 
that the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an 
alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance 
of positive and "negative" evidence).

The Veteran is competent to report observable 
symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Furthermore, lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately 
competent, regardless of the lack of contemporaneous 
medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  However, in this case the Veteran has 
not contended to have experienced HIV-related symptoms 
dating back to his active service.   

In addition, there is simply no competent persuasive 
evidence of a nexus between the appellant's HIV and his 
military service.  No medical professional has ever opined 
that the appellant has HIV/AIDS related to any remote 
incident in service.  Rather, the only medical opinion of 
record is against a finding of nexus to service.
In this regard, the Board notes a VA examination was 
conducted in August 2006.  After an examination of the 
appellant, the examiner opined that, after a review of 
review of the claim file and VA medical records, and 
taking into account the radiological reports and 
laboratory reports, it was his medical opinion that the 
appellant's HIV infection was less likely than not 
secondary to his septorhinoplasty surgery in service.  He 
based his opinion on the fact that there was evidence in 
the record that most of his septorhinoplasty was secondary 
to the nasal fracture suffered in service, and the sinus 
symptoms were not an etiological factor for HIV infection 
according to medical literature.  The examiner further 
opined that the appellant's HIV was not caused by 
unprotected sex, as the appellant denied ever having 
unprotected sex.  This opinion is probative in that it was 
based on a review of the claim file, examination of the 
appellant and provided a rationale for the opinion.  
Moreover, it stands uncontradicted by any other competent 
medical evidence of record.

As noted above, for service connection to be established, 
there must be competent evidence relating a current 
disability to active service.  Such evidence is lacking in 
this case.  In sum, the Board finds that the competent 
evidence of record does not relate the appellant's HIV 
status to any aspect of his service.  Accordingly, the 
claim must be denied.

The Board emphasizes that while the appellant may well 
believe that he now has HIV of service onset, he cannot 
support the claim on the basis of his assertions alone.  
He is not qualified to render an opinion as to the 
causation or etiology of his currently claimed disorder, 
or establish a diagnosis based upon in-service 
experiences.  See Espiritu, supra (holding that a lay 
witness can provide an "eye-witness" account of visible 
symptoms, but cannot offer evidence that requires medical 
knowledge, such as causation or etiology of a disease or 
injury).  Moreover, to the extent that the holding in 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) can 
be interpreted to enable a lay person to speak as to 
etiology in some limited circumstances capable of lay 
observation, such as a fall causing a broken leg, the 
question of causation here involves complex issues that 
the Veteran is not competent to address.
Thus, the competent evidence in this case does not provide 
a basis for favorable action on the appellant's claim.

Again, there is no showing of HIV infection or blood 
transfusions in-service.  In addition, the record first 
shows a diagnosis of HIV in 2005, more than two decades 
after separation from service.  Finally, the record is 
negative for a medical opinion linking the HIV infection 
to military service.  Indeed, the only medical opinion of 
record finds that the appellant's HIV is not linked to 
service.  In light of the foregoing, the Board is 
compelled to find that the preponderance of the evidence 
is against the claim, and there is no reasonable doubt to 
be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
Service connection for HIV is therefore denied.


ORDER

A compensable rating for a deviated nasal septum is 
denied.  

Service connection for human immunodeficiency virus (HIV) 
infection is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


